Metcalf, J.
The court have not found it necessary to decide any question discussed in this case, except that which arises on the tenth condition of insurance, printed and annexed to the policy. The loss, by the terms of the policy, was “ to be paid within sixty days after notice and proof thereof made by the assured in conformity to the conditions annexed to this policy.” The tenth condition required the assured to give notice in writing of the loss, “ and as soon after as possible to deliver in a particular account of such loss or damage, signed with their own hands and verified by their oath or affirmation,” in which they should declare, among other things, what was their interest in the subject insured. The first statement of the plaintiffs’ clerk was not verified by any oath, and none of their proofs of loss stated what was the interest of the plaintiffs. Burge was not an officer of the defendants, but a mere agent, with limited powers, and had therefore no authority to accept any imperfect proofs as complying with the conditions of the policy, as their president might have done. Kibbe v. Hamilton Mutual Ins. Co. 11 Gray, 163. Blake v. Exchange Mutual Ins. Co. ante, 271,272. The defendants’ president, far from assuming to waive any of the conditions of the policy, or to accept defective proofs of loss as sufficient, took extraordinary pains to give the plaintiffs notice of the defects and ample opportunity to cure them. Immediately upon receiving the first statement of the plaintiffs’ clerk, he notified to him, through Burge, that the defendants would require a full compliance with the tenth condition of insurance. Upon receiving additional papers, he informed him that they were not full enough; and a few days later returned the papers for correction, calling his attention especially to the want of any statement of the plaintiffs’ interest in the property insured. The state of the title, as disclosed by the facts agreed, affords peculiar *540grounds for requiring information on this point. The plaintiffs’ clerk and directors, without then setting up any waiver by Burge, sent a further statement, equally defective in this respect, merely giving, instead of the interest of the corporation in the property, the interest of the directors in the corporation. The defendants’ president replied, once more calling attention to this omission; But the plaintiffs made no further attempt to correct it. This failure to comply with the conditions of insurance is fatal to the maintenance of an action on the policy. Wellcome v. People’s Equitable Mutual Fire Ins. Co. 2 Gray, 480. Columbian Ins. Co. v. Lawrence, 2 Pet. 53.

Judgment for the defendants.